DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 01/14/2021.
Claims 17 and 20 have been amended.

Response to Arguments

Applicant’s arguments filed on 01/14/2021 regarding the prior art references, Walter and Han, have been fully considered but are not persuasive.
The applicant's arguments assert that Walter does not teach a feature of "responsive to a single manipulation of a control". The examiner respectfully disagrees. Walter clearly describes as cited [Col. 5; lines 55-57] "the video game console modular card 146 to process video game data in response to controller input". The arguments also asserts that Walter's claim 1's two channels having contents of encoded multimedia data streams. However, this procedure is well described, for instance, in [Col. 6; line 47- Col. 7; line 65] for multimedia processing per the user control buttons or the remote control interface as well as the multimedia's two channels in [Col. 2; line 57 - Col. 3; line 31]. That is, the processing of multimedia including two channels as cited is triggered by the user input or the remote control.

The third applicant's argument point is that Han is not analogous to claim 17 which is directed to executing a computer simulation for presentation and controlling in wirelessly transmitting commands to the recited simulation console. Han is directed to wirelessly transmitting commands controlling vehicles. Utilizing wireless technologies has explosively grown in the last few decades in many areas including gaming and controlling vehicles via various wireless technologies including Zigbee, Bluetooth, Bluetooth Low Energy, WiFi, LTE, and New Radio with Vehicle to Everything (V2X). In the many areas adapting the wireless technologies, subjects to be controlled are different such as a gaming console like the one recited in claim 17 and vehicles described in Han. However, the applied wireless technologies to the subjects could be the same and protocols employed in the wireless technologies are similar. Then, the same idea, communications among the subjects and controlling the subjects via the wireless technologies is achieved. Therefore Han's controlling method for real-time 
Other arguments of the third applicant's arguments are drawn to the newly added feature which has been addressed in the instant Office Action with newly identified prior art, thus rendering the other arguments moot.
The applicant also presented other arguments drawn to the dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the claim 17 limitation discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 8,282,476) in view of Kaye et al. (US 2019/0272690, “Kaye”).
Examiner’s note: in what follows, references are drawn to Walter unless otherwise mentioned.
Regarding claim 17, a system comprising: 
at least one computer simulation controller configured to, 
responsive to a single manipulation of a control ([Col. 5; lines 55-57] “the video game console modular card 146 to process video game data in response to controller input”), wirelessly transmit ([Col. 5; lines 59-63] “The controller input relevant to the game play may be received via one or more controller interfaces 156 connected to corresponding game controllers, commonly referred to as game pads" or 'joysticks", via wired or wireless connections.”) a first signal at a first frequency ([claim 1] “an encoded multimedia data stream from a game console modular card for reception by a display device, the encoded multimedia data stream comprising a first channel having video content representing a first list of available video games and corresponding channel identifiers, a second channel having video game data associated with a first video game of the first list,”) and a second signal at a second frequency ([claim 1] “an encoded multimedia data stream from a game console modular card for reception by a display device, the encoded multimedia data stream comprising a first channel having video content representing a first list of available video games and corresponding channel identifiers, a second channel having video game data associated with a first video game of the first list”.), each signal containing a respective command (Note that contents aforementioned in each channel are considered to be equivalent to the recited “respective command”), the command carried in the first signal being identical to the command carried in the second signal (This will be discussed in view of Kaye.); and at least one simulation console configured to execute a computer simulation for presentation thereof on at least one display under control of the simulation controller response to the command (aforementioned [Col. 5; lines 55-57], and claim 1) carried in an earliest received one of the first or second signals that is of sufficient quality to understand the command (This will be discussed in view of Kaye.).
It is noted that while disclosing transmitting two signals at two frequencies, Walter does not specifically teach about identical signals and executing one arrived later of the signals. It, however, had been known before the effective filing date as shown by Kaye in a disclosure "Secure Handsfree proximity-Based Access Control” (Title) as follows; 
the command carried in the first signal being identical to the command carried in the second signal ([Kaye, 0030] “FIG. 2 illustrates an example of using the secure handsfree proximity-based access control to provide access in response to a first arriving request while discarding duplicate and later arriving requests for access to the same secured resource”. From the cited reference, specifically “duplicate”, it is clear the first arriving request is the same as the later arriving request.); and 
carried the command carried in an earliest received one of the first or second signals that is of sufficient quality to understand the command ([Kaye, 0030] “FIG. 2 illustrates an example of using the secure handsfree proximity-based access control to provide access in response to a first arriving request while discarding duplicate and later arriving requests for access to the same secured resource”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Walter's features by using the features of Kaye in order to achieve gain access to secured resources such that “access control may be initiated by a system device, and may be securely completed with the user device with as much as a single user interaction with the system device” [Kaye, 0015]. 

Regarding claim 18, the system of Claim 17, wherein the simulation console is local to the simulation controller ([Col. 5; lines 55-59 and Fig. 1] “The television 100 further may incorporate the video game console modular card 146 to process video game data in response to controller input in order to generate game play for display at the display 102 and output via one or more speakers.” See Fig. 1).

Regarding claim 20, the system of Claim 17, wherein the console is configured to execute command in the first signal and ignore the command in the second signal responsive to receiving the second signal after the first signal (See [Kaye, Fig. 2] for ignoring the second duplicate request.).

Claim(s) 19 rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 8,282,476) in view of Kaye et al. (US 2019/0272690, “Kaye”) and further in view of Han et al. (US 2019/0210564, “Han”).
Examiner’s note: in what follows, references are drawn to Walter unless otherwise mentioned.
Regarding claim 19, it is noted that while disclosing transmitting two signals at two frequencies, Walter does not specifically teach about identical signals and executing one of the signals. It, however, had been known before the effective filing date as shown by Han in a disclosure "Real-Time Remote Control of Vehicles with High Redundancy" (Title) as follows; 

It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Walter's features by using the features of Han in order to monitor and control a vehicle in a robust and reliable manner from a server such that "executing the control command to execute the operation of the vehicle when the first copy is identical to the second copy; and rejecting the control command to deny execution of the operation of the vehicle when the first copy differs from the second copy." [Han, 0005]. 

Reasons for Allowance
Claims 7-11, 13-16 and 21-26 are remained as allowed.
The statement of reasons for allowance has been provided in the previous Office Action dated 01/11/2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/Examiner, Art Unit 2411